Citation Nr: 0913047	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to post traumatic  stress disorder.

2.  Entitlement to service connection for a heart condition, 
claimed secondary to peripheral neuropathy, post traumatic 
stress disorder, and/or diabetes mellitus, type II.

3.  What evaluation is warranted for left lower extremity 
peripheral neuropathy from February 28, 2006?

4.  What evaluation is warranted for right lower extremity 
peripheral neuropathy from February 28, 2006?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision from the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hypertension and a heart condition.  

This matter is also on appeal from a January 2007 rating 
decision from the Cleveland, Ohio, RO, which granted 
entitlement to service connection for left and right lower 
extremity peripheral neuropathy, and assigned noncompensable 
evaluations.  In a February 2008 rating decision by the 
Newark, New Jersey, RO, the evaluations for left and right 
lower extremity peripheral neuropathy were raised to 10 
percent, effective on February 28, 2006.  The claims were 
certified for appeal by the Newark RO.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran's 
hypertension is etiologically related to service or 
attributable to post traumatic stress disorder.

2.  There is no competent evidence that the Veteran's heart 
disorder is etiologically related to service or attributable 
to peripheral neuropathy, post traumatic stress disorder, 
and/or diabetes mellitus, type II.

3.  Since February 28, 2006, the Veteran's left lower 
extremity peripheral neuropathy has not been manifested by 
moderate, incomplete paralysis of the common popliteal nerve.

4.  Since February 28, 2006, the Veteran's right lower 
extremity peripheral neuropathy has not been manifested by 
moderate, incomplete paralysis of the common popliteal nerve.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty service, it may not be presumed to have been so 
incurred, and it was not caused and it is not aggravated by 
post traumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A heart condition was not incurred in or aggravated by 
active duty service, it may not be presumed to have been so 
incurred, and it was not caused and it is not aggravated by 
post traumatic stress disorder, diabetes, and/or peripheral 
neuropathy.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

3.  Since February 28, 2006, the Veteran's left lower 
extremity peripheral neuropathy has not met the criteria for 
an evaluation greater than 10 percent.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8521 (2008).

4.  Since February 28, 2006, the Veteran's right lower 
extremity peripheral neuropathy has not met the criteria for 
an evaluation greater than 10 percent.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned for left and right lower extremity 
peripheral neuropathy, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.  The decision of the United States 
Court of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

Regarding the claims of entitlement to service connection for 
hypertension and heart disease, the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have also been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in correspondence dated in March 2006 of 
the information and evidence needed to substantiate and 
complete a claim, to include information about how disability 
evaluations and effective dates are assigned.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, including VA medical records; and as warranted by law, 
affording VA examinations.  The claimant was provided the 
opportunity to present additional pertinent evidence and a 
meaningful opportunity to participate in the adjudication of 
the claim.

There is not a scintilla of evidence that any VA error in 
assisting the appellant that reasonably affects the fairness 
of this adjudication, or prejudices the appellant.  Hence, 
the case is ready for adjudication.


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, VA 
medical records, and private medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Board notes that possibly due to a 1973 fire at the 
National Personnel Records Center, the only available service 
record is the Veteran's DD-214.  In such a case, the Board 
has heightened duties to assist and in explaining the 
decision.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Cardiovascular disease, to include hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
active duty.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran is service connected, in pertinent part, for 
post-traumatic stress disorder, evaluated as 70 percent 
disabling; diabetes mellitus, type II, evaluated as a 10 
percent disabling; and for bilateral lower extremity 
peripheral neuropathy, evaluated as 10 percent disabling for 
each leg.

In July 2003, the Veteran was hospitalized for chest pain and 
diagnosed with coronary artery disease.  At this time, his 
record showed a negative history for hypertension.  It was 
determined that he sustained a myocardial infarction 
complicated by ventricular fibrillation.  He underwent 
percutaneous transthoracic coronary angioplasty in 2003, and 
cardiac catheterization in November 2004, after a markedly 
abnormal stress test.  In April 2005, the Veteran was found 
to have monomorphic ventricular triplet.  In July 2005, the 
Veteran had a defibrillator implanted.

In May 2006, the Veteran was afforded a VA examination in 
response to his claims of entitlement to service connection 
for a heart disorder and hypertension.  The Veteran noted 
that he was not treated for coronary disease, hypertension, 
and hypercholesterolemia during service.  Following a 
physical examination he was diagnosed with coronary artery 
disease, status post myocardial infarction, status post 
percutaneous transthoracic coronary angioplasty, and status 
post defibrillator implantation.  He was also diagnosed with 
essential hypertension and hypercholesterolemia.

In September 2006, the Veteran was afforded another VA heart 
examination.  He was diagnosed with diabetes mellitus, type 
II, well-controlled without medication; coronary artery 
disease post angioplasty; and status post defibrillator 
placement.  The physician opined that the Veteran's coronary 
artery disease is not related to diabetes mellitus, type II, 
as the heart disorder was diagnosed prior to diabetes 
mellitus.

As stated above, the Veteran has been diagnosed with both 
coronary artery disease and hypertension.  The Board finds 
that these qualify as current disabilities.  The Veteran has 
not shown, however, that these disabilities were caused or 
aggravated in active duty service or by service-connected 
disabilities.

The Veteran has admitted that he did not have a heart 
disorder or hypertension while in service or within a year of 
separation.  See May 2006 VA examination.  The Veteran, 
however, argues that hypertension was caused or aggravated by 
his post traumatic stress disorder, and that his heart 
disorder was caused or aggravated by his post traumatic 
stress disorder, diabetes mellitus, type II, and/or his lower 
extremity peripheral neuropathy.  There is, however, no 
competent evidence to support his arguments.

The Veteran was diagnosed with a post traumatic stress 
disorder at a VA examination in March 2006.  That disorder is 
now rated as 70 percent disabling.  Notably, there is no 
competent medical evidence that the Veteran's heart 
disability and/or hypertension was caused or aggravated by 
post traumatic stress disorder.  Further, there is no 
competent evidence that either hypertension or a heart 
disorder was caused or worsened due to post traumatic stress 
disorder, diabetes, and/or peripheral neuropathy.  Indeed, a 
VA physician specifically opined that the Veteran's diabetes 
mellitus, type II, did not cause his heart condition because 
it was diagnosed after his heart condition.  The same is true 
for the Veteran's hypertension.  Without a competent nexus 
opinion tying these claimed disabilities to his service-
connected disabilities, the Veteran's claims cannot be 
granted.  

While the Veteran contends that his disabilities are related 
to service-connected disabilities, his statements do not 
constitute competent evidence of a medical nexus opinion.  
See Espiritu, 2 Vet. App. at 494 (where the determinative 
issue involves medical causation or a diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence).

The Board considered the appellant's argument that medical 
literature has linked hypertension and heart disease to such 
diseases as post traumatic stress disorder, diabetes, and/or 
peripheral neuropathy.  As a lay person, however, the 
appellant's reliance on a medical treatise is not a medical 
opinion addressing the etiology of his hypertension or heart 
disorder.  Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(treatise evidence cannot simply provide speculative generic 
statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)).

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
Veteran's claims, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.

Increased initial rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, which covers 
paralysis of the external popliteal nerve (common peroneal 
nerve), mild, incomplete paralysis of this nerve warrants a 
10 percent rating.  Moderate, incomplete paralysis warrants a 
20 percent rating.

The Veteran argues that he warrants higher initial ratings.  
The Board disagrees.  

At a December 2006 VA examination, the Veteran complained of 
tingling and numbness of both feet, mostly on both great 
toes.  A physical examination showed mildly decreased 
pinprick and light touch sensation on both feet distally, 
mostly on the great toes of both feet.  Vibration sense was 
reduced distally on the great toes.  Romberg's test was 
negative.  Knee jerks were symmetrical at 2+, as were ankle 
jerks at 1+.  The Veteran was diagnosed with mild distal 
neuropathy of both lower extremities, most likely secondary 
to diabetes mellitus, type II.

In November 2007, at a podiatry examination, bilateral 
proprioception, vibratory sensation, and light touch were 
intact.  Muscle strength was 5/5.  The Veteran's bilateral 
ankle was negative for Tinel's sign.  Bilateral Babinski 
reflex was also absent.

The record clearly shows that the Veteran's bilateral lower 
extremity peripheral neuropathy has only been described as 
"mild."  There is no indication that the Veteran's 
disorders are manifested by moderate incomplete paralysis of 
the common peroneal nerve.  Therefore, an increased rating is 
not warranted for either lower extremity affected by 
peripheral neuropathy.

There is no suggestion in the objective record that the 
Veteran's service-connected bilateral lower extremity 
peripheral neuropathy has markedly interfered with his 
ability to work; nor is there any indication that he has 
required frequent periods of hospitalization for treatment of 
these disorders.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for hypertension, secondary 
to post traumatic stress disorder, is denied.

Entitlement to service connection for a heart condition, 
secondary to peripheral neuropathy, post traumatic stress 
disorder, and/or diabetes mellitus, type II, is denied.

An evaluation greater than 10 percent is not warranted for 
left lower extremity peripheral neuropathy from February 28, 
2006.

An evaluation greater than 10 percent is not warranted for 
right lower extremity peripheral neuropathy from February 28, 
2006.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


